Citation Nr: 1627704	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  07-28 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected sinusitis with allergic rhinitis.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran served on active duty in the military from September 1981 to January 1993.

This claim is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In February 2014, the Board remanded the claim for additional development.

In a May 2015 decision, the Board denied the Veteran's claim for service connection for obstructive sleep apnea.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2016, the Court issued an order granting the January 2016 Joint Motion for Remand (JMR).  The case has subsequently been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMR noted that the Veteran submitted a VA Form 9 to perfect this appeal in October 2014.  He had indicated that he wished to attend a video conference hearing for this claim.  The Veteran submitted a second copy of the VA Form 9 in November 2014.  However, he was not scheduled for the requested hearing prior to the Board's May 2015 decision.  Due process concerns thus require that this issue be remanded to the RO for the scheduling of a video conference hearing before the Board.  38 C.F.R. §§ 20.700(a), 20.703, 20.1304(a) (2015).  




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge, in accordance with applicable law.  A copy of the notice scheduling the hearing should be placed in the claims folder.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




